388 U.S. 463
87 S. Ct. 2124
18 L. Ed. 2d 1322
Ruth SANDOVALv.UTAH.
No. 1107, Misc.
Supreme Court of the United States
June 12, 1967

Jimi Mitsunaga, for petitioner.
Phil L. Hansen, Atty. Gen. of Utah, for respondent.
On Petition for Writ of Certiorari to the Supreme Court of Utah.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the Supreme Court of Utah in light of the representations of the Attorney General that the petitioner was entitled to the transcription of the mechanical recording of the juvenile court hearing at the expense of the Salt Lake County or other governmental entity having jurisdiction.